 

 

Case 1:18-cv-05320-GBD-SN Document 95 Filed 0 Tbe spe” TOs”

DOCUMENT
ELECTRONICALLY FILED
DOC #

DATE FILED: 7//2(/4__

     
       
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ROBERTA AGYEMAN, et al.,

 

Plaintiffs,
Vv. CERTIFICATE OF MAILING
ISLAMIC REPUBLIC OF IRAN, Case No.: 18-cv-5320 (GBD) (SN)
Defendant.

 

 

I hereby certify under the penalties of perjury that on the 11" day of September, 2019, I
served defendant:

Islamic Republic of Iran

c/o Minister of Foreign Affairs

Ministry of Foreign Affairs of the Islamic Republic of Iran
Iman Khomeini Avenue

Tehran, Iran

ATTN: H.E. Mohammad Javad Zarif

By dispatching via Federal Express, Tracking No. 8148 5856 7433, to the Secretary of

State, Attn: Director of Consular Services, Office of Policy Review and Inter-Agency Liaison
(CA/OCS/PRD, U.S. Department of State, SA-29, 4" Floor, 2201 C Street NW, Washington, DC
20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4), two (2) copies of the following documents (in English and Farsi):

1) Notice of Judgment

2) Order of Judgment for Liability, dated June 21, 2019

3) Order of Partial Final Judgment for Damages, dated September 6, 2019

4) Instructions for Appealing Judgment

5) A copy of 28 U.S.C. 1330, 28 U.S.C. 1391, 28 U.S.C. 1441, and the Foreign
Sovereign Immunities Act (28 U.S.C. 1602, et seq.)

6) Affidavit of Translator.

 
Case 1:18-cv-05320-GBD-SN Document 95 Filed 09/12/19 Page 2 of 2

Dated: New York, New York

September 11, 2019 dd
Ruby J. KRAJICK)) |
CLERK OF COURT.

 

  

Gordana Peter)
eputy Clerk 0)
